Digitally signed by
                                                                             Reporter of Decisions
                             Illinois Official Reports                       Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2017.01.06
                                                                             12:30:58 -06'00'




                  TCF National Bank v. Richards, 2016 IL App (1st) 152083



Appellate Court         TCF NATIONAL BANK, Plaintiff-Appellee, v. CHRISTINE
Caption                 RICHARDS, Defendant-Appellant.



District & No.          First District, Fifth Division
                        Docket No. 1-15-2083



Rule 23 order filed     September 30, 2016
Rule 23 order
withdrawn               October 17, 2016
Opinion filed           October 28, 2016



Decision Under          Appeal from the Circuit Court of Cook County, No. 13-CH-27302; the
Review                  Hon. Darryl B. Simko, and the Hon. Anna M. Loftus, Judges,
                        presiding.



Judgment                Affirmed.



Counsel on              Christine Richards, of Chicago, appellant pro se.
Appeal
                        Scott R. Chandler, Matteo A. Crawford, and Sandra L. Makowka, of
                        David T. Cohen & Associates, Ltd., of Orland Park, for appellee.
     Panel                    JUSTICE REYES delivered the judgment of the court, with opinion.
                              Justice Hall concurred in the judgment and opinion.
                              Presiding Justice Gordon specially concurred, with opinion.


                                               OPINION

¶1         In this mortgage foreclosure action, plaintiff, TCF National Bank, served process on
       defendant, Christine Richards, by publication. When the defendant did not appear or answer,
       the circuit court entered a default judgment and ordered a judicial sale of defendant’s property.
       The day before the sale was to occur, defendant filed an emergency motion to stay the sale,
       which the circuit court granted. One week later, defendant filed a motion to quash the service
       of process by publication. The circuit court denied the motion to quash (as well as numerous
       other motions filed by defendant including a motion to vacate, motions to reconsider, and a
       petition to vacate pursuant to section 2-1401(f) of the Code of Civil Procedure (Code) (735
       ILCS 5/2-1401(f) (West 2012)) and ultimately entered an order approving the sale. Defendant
       now appeals pro se arguing that the circuit court erred when it (1) denied her motion to quash
       because plaintiff did not meet the requirements for service by publication, (2) denied her
       motions to reconsider the denial of her motion to quash and motion to vacate, (3) denied her
       section 2-1401(f) petition, and (4) entered a personal deficiency against her in the order
       approving the sale. For the reasons that follow, we affirm.

¶2                                            BACKGROUND
¶3         This matter commenced as a mortgage foreclosure action pursuant to the Illinois Mortgage
       Foreclosure Law (Foreclosure Law) (735 ILCS 5/15-1501 et seq. (West 2012)). Plaintiff filed
       a complaint on December 10, 2013, alleging defendant was in default for failure to make
       payments toward the mortgage on the property located at 543 East 92nd Street in Chicago. The
       relief plaintiff requested included a judicial sale of the real estate involved and a personal
       deficiency judgment against defendant as guarantor of the note. Under an order entered by the
       circuit court on September 30, 2013, plaintiff was authorized to serve summons on defendants
       in all mortgage foreclosure cases through Elite Process Serving & Investigations, Inc. (Elite),
       until December 31, 2013.
¶4         On January 8, 2014, plaintiff filed an affidavit for service by publication pursuant to
       section 2-206(a) of the Code of Civil Procedure (735 ILCS 5/2-206(a) (West 2012)). In the
       affidavit, counsel for plaintiff averred that she had made “a due and diligent inquiry to find
       Defendant[ ] to this action, and to ascertain [her] respective places of residence” and that
       “upon due inquiry such Defendant[ ] cannot be found.” In addition to that affidavit, plaintiff
       filed three additional affidavits. In the first affidavit, special process server Gary McDaniels
       (McDaniels) of Elite averred that he attempted to serve defendant at the property address seven
       times between December 12 and 18, 2013. The affidavit further indicated that McDaniels
       attempted to serve defendant multiple times during the day including twice around 9:30 p.m.
       After each attempt of service, McDaniels averred that he made no contact with defendant and
       “was unable to gain access onto the property.”



                                                   -2-
¶5         In the second affidavit, special process server Christopher Gornik (Gornik) of Elite attested
       that he attempted to serve defendant at the property address seven times between December 22
       and 29, 2013. Gornik averred he was not able to gain entry to the property, but noted that on
       two occasions dogs were present within the yard of the property and on one occasion the lights
       inside the property were on.
¶6         The third affidavit contained the averments of Juliann Pawlowski (Pawlowski) of Elite.
       Pawlowski averred that her search revealed only one known address for defendant, 543 East
       92nd Street in Chicago. Pawlowski attested that on January 2, 2014, upon conducting a “skip
       trace” of defendant as well as a search of multiple databases (including, but not limited to,
       social security, employment, voter registration, professional licenses, the department of
       corrections, and other property records), no other addresses or contact information were found
       for defendant. Pawlowski further attested that she attempted to call defendant on December 31,
       2013, using three different phone numbers, but was unable to contact defendant. Pawlowski
       also averred that a 1986 Toyota Tercel was registered to defendant at the property address.
¶7         On January 21, 2014, plaintiff filed a “Certificate of Publication” from the Chicago Daily
       Law Bulletin, which indicated that the publication notice regarding this foreclosure matter was
       published on January 6, 13, and 20, 2014.
¶8         As defendant had failed to file an appearance or answer in the matter, plaintiff moved for a
       default judgment and a judgment of foreclosure and sale, which were granted on May 23,
       2014, by the circuit court. On May 29, 2014, plaintiff filed a “Notice of Entry of Default
       Judgment, Judgment of Foreclosure,” pursuant to Illinois Supreme Court Rule 113(d) (eff.
       May 1, 2013), which indicated the notice of default had been mailed to defendant at the
       property address on May 27, 2014.
¶9         Thereafter, notice of the judicial sale of the property was then mailed to defendant at the
       property address on August 14, 2014, and indicated the sale would take place on August 26,
       2014, at 10:30 a.m.
¶ 10       The day the property was set to be sold, defendant appeared in court pro se and presented
       an emergency motion to stay the sale of the property. Defendant did not challenge the circuit
       court’s jurisdiction in this motion. Over plaintiff’s objection, the circuit court granted
       defendant’s motion and stayed the sale of the property until October 21, 2014.
¶ 11       Thereafter, defendant filed a series of motions pro se. On September 2, 2014, defendant
       filed a motion to “vacate all orders and judgments and dismiss with prejudice.” In relevant part,
       defendant argued that the service that was attempted on her was improper as it occurred during
       a “known holiday season” when she was visiting relatives. However, defendant’s affidavit,
       which was attached to her motion, only averred that service was attempted on her “during the
       holiday vacation season.”
¶ 12       On September 16, 2014, the circuit court denied defendant’s motion to vacate. That same
       day, defendant filed another motion to quash in which she argued that plaintiff (1) did not
       obtain leave to have a special process server serve the summons and (2) did not produce any
       affidavits describing the diligent efforts to inquire about her whereabouts. Defendant further
       argued that she received no notices from the clerk of the circuit court of Cook County. This
       motion was also supported by defendant’s own affidavit in which she attested that (1) she
       resided at the property address “at all times relevant to said Complaint,” (2) she had not been
       concealed within the state, (3) her “place of residence and whereabouts may be readily
       ascertained by records commonly available to detective agencies,” and (4) she “truly believe[s]

                                                   -3-
       that the private process servers failed to perform a diligent inquiry as to my residence and
       whereabouts.”
¶ 13        Two days later, on September 18, 2014, defendant filed a motion to vacate the default
       judgment in which she argued that she was never served and that plaintiff did not have a court
       order which would allow it to serve defendant via a special process server.
¶ 14        The circuit court denied the motion to quash and the motion to vacate on September 30,
       2014, expressly finding that defendant “has waived her objection to jurisdiction under
       15-1505.6 [of the Foreclosure Law] by virtue of having presented motions to dismiss on
       9/16/14 and motions to continue sale on 8/26/14.” Shortly thereafter, on October 16, 2014, the
       circuit court granted defendant’s motion for substitution of judge and the matter was
       reassigned to another judge in the mortgage foreclosure section.
¶ 15        On October 22, 2014, the property was sold to plaintiff as the highest bidder. Thereafter, on
       November 12, 2014, plaintiff filed its motion to confirm the sale, requesting that an
       in personam deficiency judgment be entered against defendant in the amount of $45,752.94.
¶ 16        While plaintiff’s motion to confirm the sale was pending, on January 6, 2015, defendant
       filed two motions to reconsider (1) the circuit court’s order denying her motion to vacate the
       default judgment and (2) the circuit court’s denial of her motion to quash. Defendant raised the
       same arguments she had in her previous motions.
¶ 17        On March 10, 2015, plaintiff filed a response to defendant’s motions to reconsider in which
       it argued that the motions were untimely and that defendant failed to establish that the circuit
       court had misapplied the existing law when it denied her motions.
¶ 18        In reply, defendant continued to assert that service by publication on her was improper as
       plaintiff’s affidavit of service by publication did not meet the requirements of section 2-206.
       Defendant further argued that the default judgment should be vacated because plaintiff failed
       to follow Rule 113(d), which requires a plaintiff to prepare a notice of default and deliver it to
       the clerk of the circuit court.
¶ 19        On April 30, 2015, the circuit court denied defendant’s motions to reconsider finding they
       were untimely filed and did not consist of new facts or new law. The court further found that
       the motion to quash was properly denied pursuant to section 15-1505.6 of the Foreclosure
       Law. Upon denying defendant’s motions, the circuit court entered a briefing schedule
       regarding plaintiff’s motion to confirm the sale.
¶ 20        The record discloses that defendant did not file a response to the motion to confirm the
       sale. However, on June 11, 2015, defendant did file a petition to vacate the judgment of
       foreclosure and set aside the sale pursuant to section 2-1401(f) of the Code (735 ILCS
       5/2-1401(f) (West 2012)) in which she continued to assert the circuit court lacked jurisdiction
       over her. Plaintiff did not file a reply.1
¶ 21        After hearing oral arguments in the matter, on June 25, 2015, the circuit court granted the
       motion to confirm the sale and denied defendant’s section 2-1401(f) petition. An order
       approving the sale of the property was entered by the circuit court. An in personam deficiency

           1
            In its memorandum opinion of October 2, 2015, the circuit court states in a footnote, “Because the
       defendant did not timely file a response to the plaintiff’s motion, the plaintiff did not file a reply. At the
       hearing, the plaintiff voluntarily waived its right to file a written reply and agreed to orally address the
       arguments raised by the defendant in its [sic] petition.”

                                                         -4-
       judgment, with interest as provided by statute, was entered against defendant in the amount of
       $45,752.94. The order further provided that the memorialization of the court’s oral
       pronouncements and ruling would be issued to the parties by mail.
¶ 22       On July 20, 2015, defendant filed a notice of appeal. Thereafter, on October 2, 2015, the
       circuit court issued its written order. This appeal followed.

¶ 23                                            ANALYSIS
¶ 24       On appeal, defendant pro se contends the circuit court erred in denying her motion to quash
       service of summons by publication. Defendant presents various arguments to demonstrate that
       the circuit court lacked personal jurisdiction over her and, thus, the orders and judgments of the
       circuit court were void. In response, plaintiff argues the circuit court properly found defendant
       waived her objection to jurisdiction pursuant to section 15-1505.6 of the Foreclosure Law (735
       ILCS 5/15-1505.6 (West 2012)) when she filed an emergency motion to stay the sale of the
       property and failed to contest the court’s jurisdiction in that motion.
¶ 25       Where, as here, the circuit court’s denial of a motion to quash service is based on
       documentary evidence only, our review on appeal is de novo (Aurora Loan Services, LLC v.
       Kmiecik, 2013 IL App (1st) 121700, ¶ 15); thus, we need not rely on the circuit court’s
       reasoning in denying the motion to quash. Indeed, we may affirm the circuit court on any basis
       that appears on the record. Banco Popular North America v. Gizynski, 2015 IL App (1st)
       142871, ¶ 37 (“We may affirm on any basis appearing in the record, whether or not the trial
       court relied on that basis or its reasoning was correct.”). Based on our review of the record,
       service by publication was proper and, therefore, the circuit court had personal jurisdiction
       over defendant when it entered orders and the judgment of foreclosure prior to her filing of the
       emergency motion.
¶ 26       It is well established that, “To enter a valid judgment, a court must have both jurisdiction
       over the subject matter and jurisdiction over the parties.” BAC Home Loans Servicing, LP v.
       Mitchell, 2014 IL 116311, ¶ 17.2 A judgment entered without jurisdiction over the parties is
       void and may be challenged at any time. Id. “Personal jurisdiction may be established either by
       service of process in accordance with statutory requirements or by a party’s voluntary
       submission to the court’s jurisdiction.” Id. ¶ 18.
¶ 27       “Service of process serves the dual purposes of protecting a defendant’s right to due
       process by allowing proper notification and an opportunity to be heard ***.” Bank of New York
       Mellon v. Karbowski, 2014 IL App (1st) 130112, ¶ 12. “Failure to effect service as required by

           2
            We acknowledge that defendant asserts a perfunctory argument that the circuit court lacked
       subject matter jurisdiction. While defendant cites numerous cases regarding subject matter jurisdiction,
       she does not set forth any argument as to why the circuit court here lacked subject matter jurisdiction,
       and thus we find she has forfeited this argument pursuant to Illinois Supreme Court Rule 341(h)(7) (eff.
       Feb. 6, 2013). Regardless, “To invoke the circuit court’s subject matter jurisdiction, a party need only
       present a justiciable matter, i.e., ‘a controversy appropriate for review by the court, in that it is definite
       and concrete, as opposed to hypothetical or moot, touching upon the legal relations of parties having
       adverse legal interests.’ ” LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶ 35 (quoting Belleville
       Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 335 (2002)). The circuit court has the
       power to hear mortgage foreclosure matters, which are justiciable, and therefore was vested with
       subject matter jurisdiction. See 735 ILCS 5/15-1501 et seq. (West 2012).

                                                         -5-
       law deprives a court of jurisdiction over the person and any default judgment based on
       defective service is void.” Id. “Specifically, a foreclosure judgment entered without service of
       process is void.” Id.
¶ 28       Section 2-206(a) of the Code (735 ILCS 5/2-206(a) (West 2012)) allows a plaintiff to serve
       process on a defendant by publication in limited cases where the plaintiff has strictly complied
       with the requirements for such service. Deutsche Bank National Trust Co. v. Brewer, 2012 IL
       App (1st) 111213, ¶ 18. The section provides, in relevant part:
               “Whenever, in any action affecting property or status within the jurisdiction of the
               court, including an action to obtain the specific performance, reformation, or recission
               of a contract for the conveyance of land, plaintiff or his or her attorney shall file, at the
               office of the clerk of the court in which the action is pending, an affidavit showing that
               the defendant resides or has gone out of this State, or on due inquiry cannot be found, or
               is concealed within this State, so that process cannot be served upon him or her, and
               stating the place of residence of the defendant, if known, or that upon diligent inquiry
               his or her place of residence cannot be ascertained, the clerk shall cause publication to
               be made in some newspaper published in the county in which the action is pending.”
               735 ILCS 5/2-206(a) (West 2012).
¶ 29       The circuit court of Cook County has also adopted a local rule that further expands on the
       requirement for the affidavit, particularly in mortgage foreclosure matters:
                   “Pursuant to 735 ILCS 5/2-206(a), due inquiry shall be made to find the
               defendant(s) prior to service of summons by publication. In mortgage foreclosure
               cases, all affidavits for service of summons by publication must be accompanied by a
               sworn affidavit by the individual(s) making such ‘due inquiry’ setting forth with
               particularity the action taken to demonstrate an honest and well directed effort to
               ascertain the whereabouts of the defendant(s) by inquiry as full as circumstances
               permit prior to placing any service of summons by publication.” Cook Co. Cir. Ct. R.
               7.3 (Oct. 1, 1996).
¶ 30       “Although the Code contemplates service by publication, our court long ago recognized
       that such service is ‘an extraordinary means of serving notice—one unknown at common law’
       and that, from the perspective of the person to be notified, it is the ‘least satisfactory method’
       of giving notice and ‘often it is no notice at all.’ ” Karbowski, 2014 IL App (1st) 130112, ¶ 13
       (quoting Public Taxi Service, Inc. v. Ayrton, 15 Ill. App. 3d 706, 713 (1973)). Therefore, a
       party defending notice by publication must demonstrate strict compliance with every
       requirement of the statute, including due diligence and due inquiry. BankUnited v. Velcich,
       2015 IL App (1st) 132070, ¶ 30. “[T]hese statutory prerequisites are not intended as pro forma
       or useless phrases requiring mere perfunctory performance but, on the contrary, require an
       honest and well-directed effort to ascertain the whereabouts of a defendant by inquiry as full as
       circumstances permit.” Bank of New York v. Unknown Heirs & Legatees, 369 Ill. App. 3d 472,
       476 (2006). Accordingly, before a plaintiff can conduct service by publication, the plaintiff
       must present an affidavit stating a defendant cannot be located based on a diligent inquiry in
       ascertaining the defendant’s residence and a due inquiry in ascertaining the defendant’s
       whereabouts. Citimortgage, Inc. v. Cotton, 2012 IL App (1st) 102438, ¶ 18.
¶ 31       A defendant may challenge the plaintiff’s affidavit by filing an affidavit setting forth that
       upon due inquiry, he or she could have been found. Id. The plaintiff may respond to the
       defendant’s attestation either by successfully questioning the conclusory nature of the

                                                     -6-
       defendant’s challenge or by producing evidence demonstrating in fact that the plaintiff made
       due inquiry to locate the defendant so that process could be served upon him. Id. “If the
       defendant is able to present a significant issue with respect to the truthfulness of the affidavit
       filed by the plaintiff’s agent for service by publication, then the trial court should hold an
       evidentiary hearing on the issue with the burden of proof being upon the plaintiff to establish
       that due inquiry was made to locate the defendant.” Id. (citing First Federal Savings & Loan
       Ass’n v. Brown, 74 Ill. App. 3d 901, 907-08 (1979)).
¶ 32       Defendant first argues plaintiff’s affidavits failed to comply with section 2-206(a) of the
       Code and local rule 7.3. Specifically, defendant contends plaintiff was not duly diligent as the
       process servers never spoke with her neighbors to ascertain her whereabouts and that plaintiff
       lacked a good faith effort as it was aware of a municipal case in which she and plaintiff were
       both parties.
¶ 33       Here, plaintiff complied with the statutory and local rule requirements for service by
       publication by filing affidavits which established due inquiry and due diligence in attempts to
       locate and to serve defendant. The affidavits provided that defendant could not be personally
       served because her whereabouts could not be ascertained and that her last known place of
       residence was 543 East 92nd Street in Chicago, the property address. Incorporated by
       reference in the affidavits were three additional affidavits from employees of Elite. The
       affidavits of process servers McDaniels and Gornik demonstrated that they had attempted
       service at the only known address for defendant (which defendant averred was her residence at
       the time) a total of 14 times. For each attempted service, the process servers detailed the time
       of day (or night) service was attempted and the reasons why defendant could not be served,
       including that they were unable to gain access onto the property and that no one was answering
       the doorbell. Gornik, who attempted to serve defendant between December 22 and 29, 2013,
       further remarked that at times lights were on inside the property and dogs were in the yard. In
       addition, Pawlowski averred in her affidavit that she conducted a “skip trace” on January 2,
       2014, that revealed only one known address for defendant, 543 East 92nd Street in Chicago.
       Pawlowski further attested that she attempted to call defendant on December 31, 2013, using
       three different phone numbers, but was unable to contact defendant. Pawlowski also averred
       that a 1986 Toyota Tercel was registered to defendant at the property address. No further
       records were found for defendant after Pawlowski searched multiple databases including, but
       not limited to social security, employment, voter registration, professional licenses, the
       department of corrections, and other property records. In our view, plaintiff’s efforts fulfilled
       the requirements of section 2-206(a) and local rule 7.3. See Household Finance Corp. III v.
       Volpert, 227 Ill. App. 3d 453, 455 (1992).
¶ 34       Moreover, the affidavits defendant produced in support of her motions to quash failed
       rebut plaintiff’s affidavits. As previously discussed, a defendant may challenge the plaintiff’s
       affidavit by filing an affidavit demonstrating that upon due inquiry, he or she could have been
       found. Cotton, 2012 IL App (1st) 102438, ¶ 18. Here, defendant’s affidavits indicated that she
       currently resided at the property address and that “[m]y current residence has been my usual
       place of abode at all times relevant to said Complaint.” She further averred that her “place of
       residence and whereabouts may be readily ascertained by records commonly available to
       detective agencies.” This proposition, however, does not challenge plaintiff’s affidavits,
       particularly where Pawlowski attested she conducted such a search and ascertained that the
       only address associated with defendant was the property address. Accordingly, where plaintiff


                                                   -7-
       resided at the time of service is not at issue, rather whether plaintiff diligently attempted to
       serve defendant is the issue.
¶ 35       In this vein, defendant raises two additional issues with regards to plaintiff’s attempts at
       service of process. Defendant first argues that the process servers should have spoken with her
       neighbors to determine her whereabouts. We find Volpert to be instructive. In that case, the
       reviewing court upheld plaintiff’s service by publication, as the record disclosed that the
       sheriff attempted to serve the defendant nine times over the course of 10 days at the address
       where the defendant later averred he resided. Volpert, 227 Ill. App. 3d at 455. The sheriff’s
       return of service also indicated: “ ‘Lights on-car in drive-won’t answer door.’ ” Id. In addition,
       the plaintiff attempted to serve the defendant at a second address and on other repeated
       occasions at his admitted residence. Id. The reviewing court concluded that plaintiff’s repeated
       attempts of service at the defendant’s “confirmed” residence, along with the fact that the
       sheriff’s and process server’s returns indicated that someone was home but refused to come to
       the door, supported its holding. Id. Besides being factually similar to the case at bar, the
       Volpert defendant also argued that the plaintiff was required to speak with the defendant’s
       neighbors when he or she cannot be located as a requirement of due inquiry. Id. at 456. The
       reviewing court disagreed and found the plaintiff did not need to speak with the defendant’s
       neighbors where the plaintiff knew that the defendant resided at the address where service was
       attempted and made repeated attempts to serve him there. Id. Here, defendant averred she
       resided at the property address at the time of attempted service and plaintiff attempted to serve
       her there on numerous occasions when it appeared plaintiff was at home, but was not
       answering. Accordingly, as in Volpert, we find as a matter of law that plaintiff was not required
       to speak with defendant’s neighbors regarding her whereabouts to fulfill the due inquiry
       requirement. See id.
¶ 36       Secondly, defendant asserts that plaintiff lacked a good-faith effort to personally serve her
       where both she and plaintiff were named as defendants in a municipal case. The record reflects
       that on July 22, 2013, plaintiff filed an appearance in a municipal matter where defendant was
       also named. The record in this case, however, contains no appearance of defendant in the
       municipal case and defendant did not aver that she ever appeared in the municipal matter. See
       cf. Brown, 74 Ill. App. 3d at 907 (record demonstrated that the plaintiff was aware of the
       defendant’s divorce action at the time it filed its affidavit for service by publication, but failed
       to inquire of the defendant’s attorney of record in the divorce action concerning the
       defendant’s whereabouts). Thus, while the record establishes that plaintiff was aware of
       defendant’s municipal action, the record does not demonstrate that defendant’s whereabouts
       could be ascertained through an inquiry into that action.
¶ 37       We find, based on the affidavits provided by plaintiff, that plaintiff undertook an “honest
       and well-directed effort to ascertain the whereabouts of a defendant by inquiry as full as
       circumstances permit.” See Velcich, 2015 IL App (1st) 132070, ¶¶ 30, 32 (finding that the
       plaintiff’s 14 attempts at service at five different addresses established due inquiry and due
       diligence despite being unable to ascertain defendant’s residence). Therefore, we conclude that
       plaintiff established that due inquiry and due diligence when it detailed the specific actions it
       undertook to ascertain defendant’s location sufficient to justify service by publication in
       accordance with section 2-206(a) of the Code and local rule 7.3. See 735 ILCS 5/2-206(a)
       (West 2012); Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996); City of Chicago v. Leakas, 6 Ill. App. 3d
       20, 27 (1972) (“The provision for ‘due inquiry’ is not intended as a pro forma or useless


                                                    -8-
       phrase, requiring only perfunctory performance, but, on the contrary, requires an honest and
       well-directed effort to ascertain the whereabouts of a defendant by an inquiry as full as
       circumstances can permit.”). Thus, the circuit court had personal jurisdiction over defendant
       and had the authority to enter the judgment of foreclosure and sale.3
¶ 38       In addition, defendant asserts the circuit court should have conducted an evidentiary
       hearing on her motion to quash. As previously discussed, however, an evidentiary hearing is
       warranted only “[i]f the defendant is able to present a significant issue with respect to the
       truthfulness of the affidavit filed by the plaintiff’s agent for service by publication.” Cotton,
       2012 IL App (1st) 102438, ¶ 18 (citing Brown, 74 Ill. App. 3d at 907-08). Defendant here has
       failed to present a significant issue with respect to the truthfulness of plaintiff’s affidavits and,
       thus, the circuit court did not err in declining to conduct an evidentiary hearing.

¶ 39                                        Motions to Reconsider
¶ 40        Defendant next argues that the circuit court erred in denying her motions to reconsider the
       denial of her motion to vacate pursuant to section 2-1301(e) of the Code (735 ILCS
       5/2-1301(e) (West 2012)) and her motion to quash. Defendant maintains that she requested the
       circuit court review whether service of process was proper and that the court (1) “ignored the
       affidavits, the evidence and violation of local court rule 7.3” and (2) did not consider that
       plaintiff filed a defective notice of the motion for default and did not take into consideration
       that plaintiff did not file a notice of entry of default and judgment of foreclosure pursuant to
       Rule 113(d).
¶ 41        The purpose of a motion to reconsider is to bring to the circuit court’s attention newly
       discovered evidence, changes in the law, or errors in the court’s previous application of
       existing law. Martinez v. River Park Place, LLC, 2012 IL App (1st) 111478, ¶ 23. The decision
       to grant or deny a motion to reconsider lies within the sound discretion of the circuit court and
       will not be disturbed absent an abuse of that discretion. 1010 Lake Shore Ass’n v. Deutsche
       Bank National Trust Co., 2014 IL App (1st) 130962, ¶ 23. “A circuit court abuses its discretion
       when its ruling is arbitrary, fanciful, or unreasonable, or when no reasonable person would
       adopt its view.” Id. “However, where a motion to reconsider raises a question of whether the
       trial court erred in its previous application of existing law, we review de novo the trial court’s
       determinations of legal issues.” JP Morgan Chase Bank v. Fankhauser, 383 Ill. App. 3d 254,
       259 (2008).
¶ 42        Defendant first asserts the circuit court did not consider the affidavits she presented in
       support of her motion to quash. Insofar as defendant is asserting that the circuit court erred in
       its application of existing law, we observe that the circuit court did not substantively examine
       the motion to quash, instead it denied the motion on a procedural basis. We, however, have
       considered the substantive issues as stated above as well as defendant’s affidavits and, based
       on the reasons previously noted, have found that the circuit court did not err in denying the
       motion to quash.

           3
            Defendant further argues that service by publication was improper where plaintiff’s 2-206(a)
       affidavit was authored a day after publication commenced in the Chicago Daily Law Bulletin. She also
       argues that plaintiff was never granted leave to serve her by publication. Defendant, however, cites no
       authority for these propositions and, thus, we find these arguments to be forfeited. See Ill. S. Ct. R.
       341(h)(7) (eff. Feb. 6, 2013).

                                                      -9-
¶ 43        Defendant next contends that her motion to quash was improperly denied where the circuit
       court failed to consider that plaintiff’s notice of the motion for default was not completely
       filled out. Defendant maintains the notice contained a blank space where the date the notice
       was mailed should have been. She further argues the plaintiff failed to provide the clerk of the
       circuit court with a notice of entry of default and judgment of foreclosure pursuant to Rule
       113(d). As defendant’s argument challenges the circuit court’s application of existing law, we
       review it for an abuse of discretion. See Martinez, 2012 IL App (1st) 111478, ¶ 23.
¶ 44        While the record contains a copy of the notice of the motion for default with a blank space
       where the date should have been, plaintiff attached a file-stamped copy of the notice that was
       complete to its response to the motion to reconsider. The notice indicates that one of its
       attorneys, “on April 1, 2014, *** caused a true and correct copy of this Notice, together with
       the Motion(s) and supporting documents referenced herein, to be served upon the
       above-named parties by mailing a copy thereof by first class mail and depositing the same in
       the U.S. Mail at Orland Park, Illinois at 4:00 P.M., with proper postage prepaid.” Accordingly,
       the record demonstrates that the notice at issue was filled out in its entirety. The record further
       demonstrates that on May 29, 2015, plaintiff filed a Rule 113(d) notice of entry of default and
       judgment of foreclosure with the clerk of the circuit court. Thus, defendant’s contentions on
       appeal are belied by the record and cannot serve as a basis for finding the circuit court erred in
       denying her motions to reconsider. We therefore conclude that the circuit court did not abuse
       its discretion when it denied defendant’s motions to reconsider.

¶ 45                                            Petition to Vacate
¶ 46       Defendant asserts the circuit court erred in denying her June 11, 2015, petition to vacate
       made pursuant to section 2-1401(f) of the Code (735 ILCS 5/2-1401(f) (West 2012)). Where,
       as in this case, the circuit court either enters judgment on the pleadings or dismisses the section
       2-1401 petition, our review is de novo. OneWest Bank, FSB v. Hawthorne, 2013 IL App (5th)
       110475, ¶ 19. In this case, the relief defendant sought under section 2-1401(f) was not
       available to her, as there had yet to be a final and appealable order entered in the matter. See
       735 ILCS 5/2-1401(a) (West 2012) (“Relief from final orders and judgments, after 30 days
       from the entry thereof, may be had upon petition as provided in this Section.”). As stated by
       our supreme court in EMC Mortgage Corp. v. Kemp, 2012 IL 113419, ¶ 11:
                    “It is well settled that a judgment ordering the foreclosure of mortgage is not final
                and appealable until the trial court enters an order approving the sale and directing the
                distribution. [Citations.] The reason such a judgment is not final and appealable is
                because it does not dispose of all issues between the parties and it does not terminate
                the litigation. [Citations.] Specifically, although a judgment of foreclosure is final as to
                the matters it adjudicates, a judgment foreclosing a mortgage, or a lien, determines
                fewer than all the rights and liabilities in issue because the trial court has still to enter a
                subsequent order approving the foreclosure sale and directing distribution. [Citations.]
                Accordingly, it is the order confirming the sale, rather than the judgment of
                foreclosure, that operates as the final and appealable order in a foreclosure case.
                [Citation.]”
       Defendant here filed her section 2-1401(f) petition on June 11, 2015, prior to the order
       confirming the sale being entered on June 25, 2015. Accordingly, defendant’s motion under
       section 2-1401 was premature and the circuit court did not err in denying the motion. See id.

                                                     - 10 -
       ¶ 10.

¶ 47                                      Order Approving the Sale
¶ 48       Lastly, defendant contends that the circuit court erred in entering a personal deficiency
       judgment against her. We review the circuit court’s approval of a judicial sale for an abuse of
       discretion. Household Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008). “The circuit court
       abuses its discretion if it committed an error of law or where no reasonable person would take
       the view adopted by the court.” US Bank, National Ass’n v. Avdic, 2014 IL App (1st)
       121759, ¶ 18. The party opposing the foreclosure sale bears the burden of proving that
       sufficient grounds exist to disapprove the sale. Bayview Loan Servicing, LLC v. 2010 Real
       Estate Foreclosure, LLC, 2013 IL App (1st) 120711, ¶ 32.
¶ 49       Section 15-1508(e) of the Foreclosure Law (735 ILCS 5/15-1508(e) (West 2012)) sets
       forth the requirements for a personal deficiency judgment:
                    “(e) Deficiency Judgment. In any order confirming a sale pursuant to the judgment
               of foreclosure, the court shall also enter a personal judgment for deficiency against any
               party (i) if otherwise authorized and (ii) to the extent requested in the complaint and
               proven upon presentation of the report of sale in accordance with Section 15-1508.
               Except as otherwise provided in this Article, a judgment may be entered for any
               balance of money that may be found due to the plaintiff, over and above the proceeds of
               the sale or sales, and enforcement may be had for the collection of such balance, the
               same as when the judgment is solely for the payment of money. Such judgment may be
               entered, or enforcement had, only in cases where personal service has been had upon
               the persons personally liable for the mortgage indebtedness, unless they have entered
               their appearance in the foreclosure action.” (Emphases added.)
¶ 50       In this case, plaintiff requested a personal judgment for deficiency against defendant in its
       complaint. Judgment in this matter was entered in the amount of $79,432.78. After interest,
       attorneys fees, publication and other fees, the total due and owing to plaintiff was $84,142.94.
       The property was sold to plaintiff as the highest bidder for $38,390.00. In its motion to confirm
       the sale, plaintiff requested the court enter a personal deficiency judgment against defendant in
       the amount of $45,752.94. Plaintiff supported the sale price by attaching to its motion two
       appraisals of the property. The first was dated December 22, 2006, prior to the origination of
       the loan, which indicated the property was worth $170,000. The second was dated July 28,
       2014, prior to the judicial sale of the property, which indicated the property was worth
       $20,000. Regarding defendant’s appearance in this matter, the record is devoid of such an
       appearance. Defendant, however, acknowledged in reply to her motion for reconsideration that
       she filed her appearance on August 26, 2014. Such a statement constitutes a judicial admission.
       See North Shore Community Bank & Trust Co. v. Sheffield Wellington LLC, 2014 IL App (1st)
       123784, ¶ 102 (judicial admissions are “ ‘formal concessions in the pleadings in the case or
       stipulations by a party or its counsel that have the [function] of withdrawing a fact from issue
       and dispensing wholly with the need for proof of the fact’ ” (internal quotation marks omitted)
       (quoting Knauerhaze v. Nelson, 361 Ill. App. 3d 538, 557-58 (2005)). Moreover, a review of
       the electronic docket of the circuit court of Cook County reveals that defendant filed her
       appearance on August 26, 2014. See In re F.P., 2014 IL App (4th) 140360, ¶ 39 (court can take
       judicial notice of online official records). Although defendant asserts she merely filed a
       “special appearance,” we observe that section 2-301 of the Code was amended in 2000 to no

                                                  - 11 -
       longer require that a party file a special appearance to preserve a jurisdictional objection. See
       GreenPoint Mortgage Funding, Inc. v. Poniewozik, 2014 IL App (1st) 132864, ¶ 13. While we
       acknowledge that defendant continually insisted that personal jurisdiction was lacking, as we
       have already concluded that service by publication was proper in this case, we cannot say that
       the circuit court abused its discretion when it entered a personal deficiency judgment against
       defendant.

¶ 51                                           CONCLUSION
¶ 52       In sum, service by publication of defendant was properly had where the affidavits
       presented by plaintiff strictly complied with section 2-206(a) of the Code and local rule 7.3. As
       service by publication was proper, the circuit court did not err in denying the motions to
       reconsider. In addition, the denial of defendant’s section 2-1401(f) petition was proper where it
       was presented prior to the entry of the order approving the sale of the property. Lastly, we find
       the circuit court did not abuse its discretion when it entered a personal deficiency judgment
       against defendant as plaintiff complied with section 15-1508(e) of the Foreclosure Law.
       Accordingly, we affirm the judgment of the circuit court of Cook County.

¶ 53      Affirmed.

¶ 54       PRESIDING JUSTICE GORDON, specially concurring.
¶ 55       I agree with the decision of the majority in the order but I must write separately on two
       issues. First, defendant contends that plaintiff attempted service through a special process
       server without leave of court, and in defendant’s section 2-1401 petition, she states the order
       was not stamped. The record illustrates the granting and stamping of an order of appointment
       dated September 30, 2013, with the court stamp affixed thereon. Second, the majority finds
       that defendant’s motion under section 2-1401 was premature because it was not a final order
       and thus the circuit court did not err in denying the motion. However, even if the pro se motion
       to vacate was treated as a section 2-1301 motion to vacate on its merits as not a final order, the
       defendant had no legal basis to show she was entitled to any relief. The service by publication
       was proper based on the affidavits of the special process servers, defendant failed to make the
       payments on her mortgage, and plaintiff followed the statute in foreclosing on the property.
       This pro se defendant had no defense to the foreclosure action.




                                                   - 12 -